EXHIBIT 10.2

FOURTH AMENDMENT TO

LOAN, SECURITY AND GUARANTY AGREEMENT

This FOURTH AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT (this
“Amendment”) is entered into as of September 28, 2015, among WILLBROS UNITED
STATES HOLDINGS, INC., a Delaware corporation (“Holdings”), BEMIS, LLC, a
Vermont limited liability company (“Bemis”), CHAPMAN CONSTRUCTION CO., L.P., a
Texas limited partnership (“Chapman Construction”), CHAPMAN CONSTRUCTION
MANAGEMENT CO., INC., a Texas corporation (“Chapman Management”), CONSTRUCTION
TANK SERVICES, LLC, a Delaware limited liability company (“Construction Tank”),
WILLBROS UTILITY T&D OF MASSACHUSETTS, LLC, a New York limited liability company
(“WUTDM”), WILLBROS UTILITY T&D OF NEW YORK, LLC, a New York limited liability
company (“WUTDNY”), LINEAL INDUSTRIES, INC., a Pennsylvania corporation
(“Lineal”), WILLBROS WEST COAST SERVICES, INC., an Oklahoma corporation
(“Willbros West Coast”), TRAFFORD CORPORATION, a Pennsylvania corporation
(“Trafford”), WILLBROS CONSTRUCTION (U.S.), LLC, a Delaware limited liability
company (“Willbros Construction (U.S.)”), WILLBROS DOWNSTREAM, LLC, an Oklahoma
limited liability company (“Willbros Downstream”), WILLBROS ENGINEERING
CALIFORNIA (U.S.), INC., a Delaware corporation (“Willbros Engineering
California”), WILLBROS ENGINEERS (U.S.), LLC, a Delaware limited liability
company (“Willbros Engineers (U.S.)”), WILLBROS GOVERNMENT SERVICES (U.S.), LLC,
a Delaware limited liability company (“Willbros Government Services”), WILLBROS
PROJECT SERVICES (U.S.), LLC, a Delaware limited liability company (“Willbros
Project Services”), WILLBROS T&D SERVICES, LLC, a Delaware limited liability
company (“Willbros T&D Services”, and together with Holdings, Bemis, Chapman
Construction, Chapman Management, Construction Tank, WUTDM, WUTDNY, Lineal,
Willbros West Coast, Trafford, Willbros Construction (U.S.), Willbros
Downstream, Willbros Engineering California, Willbros Engineers (U.S.), Willbros
Government Services and Willbros Project Services, the “U.S. Borrowers”),
WILLBROS CONSTRUCTION SERVICES (CANADA) L.P., a limited partnership organized
under the laws of Alberta, Canada (“Canadian Borrower” and, together with the
U.S. Borrowers, the “Borrowers” and each, a “Borrower”), WILLBROS GROUP, INC., a
Delaware corporation (the “Parent”), the other Persons party to this Amendment
as Guarantors, the Lenders party to this Amendment, and BANK OF AMERICA, N.A., a
national banking association, in its capacity as collateral agent and
administrative agent for itself and the other Secured Parties (the “Agent”).

RECITALS:

A. The Borrowers, the Guarantors, the Agent, and the financial institutions
named therein as lenders (the “Lenders”), are parties to that certain Loan,
Security and Guaranty Agreement dated as of August 7, 2013 (as heretofore
amended or otherwise modified, the “Loan Agreement”), pursuant to which the
Lenders agreed to make Loans and provide certain other credit accommodations to
the Borrowers. Unless otherwise defined herein, all terms used herein with their
initial letter capitalized shall have the meaning given such terms in the Loan
Agreement.



--------------------------------------------------------------------------------

B. The Borrowers have requested that the Lenders agree to amend the Loan
Agreement, among other things, (i) to modify the Borrowing Base to include a
pledged cash component and to increase the advance rate on unbilled Accounts and
(ii) to provide for certain additional permitted dispositions.

C. The Lenders have agreed to the amendments set forth below subject to the
terms and conditions set forth herein, including a reduction in the Commitments
as set forth herein.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the Guarantors, the
Agent and the Lenders hereby agree as follows:

Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, the Loan Agreement shall be amended
effective as of the Fourth Amendment Effective Date (hereinafter defined) in the
manner provided in this Section 1.

1.1 Additional Definitions. Section 1.1 of the Loan Agreement shall be amended
by adding the following defined terms in appropriate alphabetical order:

Bemis Disposition: a disposition of Bemis (and no other Subsidiaries or assets),
whether by means of the sale of all or substantially all the assets of Bemis or
by means of the sale of all the issued and outstanding Equity Interests in
Bemis, provided that such disposition is consummated on or prior to December 31,
2015, pursuant to a purchase agreement and related definitive agreements
reasonably satisfactory to the Agent (with the Agent acknowledging that the form
of purchase agreement provided to it on September 17, 2015 is satisfactory to
the Agent).

Canadian Eligible Pledged Cash Account: a special purpose Deposit Account
established by the Canadian Borrower at Bank of America or one of its Affiliates
and designated by the Canadian Borrower and the Agent as an “Eligible Pledged
Cash Account” and over which the Agent has, in accordance with Section 8.6,
exclusive control for withdrawal purposes.

Eligible Pledged Cash: on any date of determination, the aggregate amount of
cash of the Canadian Borrower or the U.S. Borrowers, as applicable, as of such
date that (a) is on deposit in an Eligible Pledged Cash Account and subject to a
duly perfected first priority Lien in favor of the Agent and (b) does not
constitute Term Loan Priority Collateral.

Eligible Pledged Cash Account: the Canadian Eligible Pledged Cash Account and/or
the U.S. Eligible Pledged Cash Account, as applicable.

Fourth Amendment: the Fourth Amendment to this Agreement, among the Borrowers,
the Guarantors, the Lenders and the Agent.



--------------------------------------------------------------------------------

Fourth Amendment Effective Date: the date on which each of the conditions
precedent to the Fourth Amendment have been satisfied (which date occurred on
September 28, 2015).

Professional Services Disposition: a disposition of all or substantially all the
assets constituting the Professional Services Segment (excluding, at the option
of the Parent, the “Governmental Services” line of business otherwise included
therein), whether by means of the sale of such assets or by means of the sale of
all the issued and outstanding Equity Interests in one or more Subsidiaries
holding such assets (and no other assets or Subsidiaries), provided, that such
disposition is consummated on or before December 31, 2015 (or at such later date
as is consented to by the Agent in its sole discretion) pursuant to a purchase
agreement and related definitive agreements reasonably satisfactory to the
Agent.

Professional Services Segment: The “Professional Services” segment of the Parent
and its Subsidiaries, as described in the Parent’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2014.

U.S. Eligible Pledged Cash Account: a special purpose Deposit Account
established by the U.S. Borrowers at Bank of America and designated by the U.S.
Borrowers and the Agent as an “Eligible Pledged Cash Account” and over which the
Agent has, in accordance with Section 8.6, exclusive control for withdrawal
purposes.

1.2 Amendment to the definition of Canadian Borrowing Base. The definition of
“Canadian Borrowing Base” set forth in Section 1.1 of the Loan Agreement shall
be amended and restated in its entirety to read as follows:

Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Canadian Revolver Commitments and (b) the sum, without
duplication, of the following (expressed in U.S. Dollars based on the Dollar
Equivalent thereof):

(a) 85% of the Value of Canadian Eligible Accounts, plus

(b) the lesser of (i) 75% of the Value of Canadian Eligible Unbilled Accounts
(provided, that the forgoing advance rate shall be 60% until such time as the
Agent shall have completed a field examination of unbilled Accounts following
the Fourth Amendment Effective Date with results satisfactory to the Agent) and
(ii) $33,000,000, minus the amount of the U.S. Eligible Unbilled Accounts then
included in the U.S. Borrowing Base, plus

(c) 100% of the Eligible Pledged Cash of Canadian Borrower, minus

(d) the Canadian Availability Reserves.

Notwithstanding the foregoing, the aggregate amount of the Canadian Borrowing
Base and the U.S. Borrowing Base that is attributable to Eligible Accounts and



--------------------------------------------------------------------------------

Eligible Unbilled Accounts constituting progress billings, milestone billings,
retainage and billings under other performance-based benchmarks shall not exceed
$23,000,000 at any time.

1.3 Amendment to the definition of Cash Dominion Event. The definition of “Cash
Dominion Event” set forth in Section 1.1 of the Loan Agreement shall be amended
and restated in its entirety to read as follows:

Cash Dominion Event: the occurrence of any one of the following events:
(i) Excess Availability shall be less than (A) the greater of 15% of the
Commitments or $15,000,000 for five consecutive days or (B) the greater of 12.5%
of the Commitments or $12,500,000 at any time; or (ii) (A) an Event of Default
under Section 11.1.1 or 11.1.5 shall have occurred and be continuing or (B) any
other Event of Default shall have occurred and be continuing and Agent shall
have determined, in its sole discretion or at the direction of the Required
Lenders (by written notice to Borrower Agent), to effect a Cash Dominion Event
as a result of such other Event of Default; provided that, notwithstanding
anything herein to the contrary, if a Cash Dominion Event occurs, it shall be
deemed to continue until Full Payment of all Obligations.

1.4 Amendment to the Definition of Commitment. The definition of “Commitment”
set forth in Section 1.1 of the Loan Agreement shall be amended and restated in
its entirety to read as follows:

Commitment: for any Lender, the aggregate amount of such Lender’s Borrower Group
Commitments. “Commitments” means the aggregate amount of all Borrower Group
Commitments, which amount shall on the Fourth Amendment Effective Date be equal
to the sum of (a) $20,000,000 in respect of the Canadian Revolver Commitments
and (b) $80,000,000 in respect of the U.S. Revolver Commitments.

1.5 Amendment to the Definition of Letter of Credit Sublimit. The definition of
“Letter of Credit Sublimit” set forth in Section 1.1 of the Loan Agreement shall
be amended and restated in its entirety to read as follows:

Letter of Credit Sublimit: $80,000,000.

1.6 Amendment to the Definition of LIBOR. The definition of “LIBOR” set forth in
Section 1.1 of the Loan Agreement shall be amended and restated in its entirety
to read as follows:

LIBOR: for any Interest Period, the per annum rate of interest (not less than
zero percent (0%), rounded up, if necessary, to the nearest 1/8th of 1%)
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the London interbank offered rate as administered
by ICE Benchmark Administration Limited or successor thereto if such
administration is no longer making such rate available, as published by Reuters
(or other



--------------------------------------------------------------------------------

commercially available source designated by Agent); or (b) if the rate described
in clause (a) is unavailable for any reason, the interest rate at which Dollar
deposits in the approximate amount of the Loan and for a term comparable to such
Interest Period would be offered by Agent’s London branch to major banks in the
London interbank Eurodollar market.

1.7 Amendment to the Definition of Maximum Facility Amount. The definition of
“Maximum Facility Amount” set forth in Section 1.1 of the Loan Agreement shall
be amended and restated in its entirety to read as follows:

Maximum Facility Amount: $175,000,000.

1.8 Amendment to the Definition of Trigger Period. The definition of “Trigger
Period” set forth in Section 1.1 of the Loan Agreement shall be amended and
restated in its entirety to read as follows:

Trigger Period: the period (a) commencing on the day that Excess Availability is
less than the greater of (i) fifteen percent (15%) of the Commitments and
(ii) $15,000,000 at any time; and (b) continuing until, during each of the
preceding 45 consecutive days, Excess Availability has been higher than the
greater of (i) fifteen percent (15%) of the Commitments and (ii) $15,000,000 at
all times.

1.9 Amendment to the definition of U.S. Borrowing Base. The definition of “U.S.
Borrowing Base” set forth in Section 1.1 of the Loan Agreement shall be amended
and restated in its entirety to read as follows:

U.S. Borrowing Base: on any date of determination, with respect to the U.S.
Borrowers, an amount equal to the lesser of (a) the U.S. Revolver Commitments
minus the Availability Block and (b) the sum, without duplication, of the
following:

(a) 85% of the Value of U.S. Eligible Accounts, plus

(b) the lesser of (i) 75% of the Value of U.S. Eligible Unbilled Accounts
(provided, that the forgoing advance rate shall be 60% until such time as Agent
shall have completed a field examination of unbilled Accounts following the
Fourth Amendment Effective Date with results satisfactory to the Agent) and
(ii) $33,000,000 minus the amount of the Canadian Eligible Unbilled Accounts
then included in the Canadian Borrowing Base, plus

(c) 100% of the Eligible Pledged Cash of U.S. Borrowers, minus

(d) the U.S. Availability Reserves.

Notwithstanding the foregoing, the aggregate amount of the Canadian Borrowing
Base and the U.S. Borrowing Base that is attributable to Eligible Accounts and
Eligible Unbilled Accounts constituting progress billings, milestone billings,
retainage and billings under other performance-based benchmarks shall not exceed
$23,000,000 at any time.



--------------------------------------------------------------------------------

1.10 Amendment to Section 8. Section 8 of the Loan Agreement shall be amended to
add a new Section 8.6 at the end thereof, which shall read in full as follows:

8.6. Eligible Pledged Cash Accounts. The Canadian Borrower and the U.S.
Borrowers may (and the Agent shall permit such Borrowers to), at any time and
from time to time, deposit cash into the applicable Eligible Pledged Cash
Account in an amount not less than $1,000,000, provided that (a) the initial
cash deposit into the Eligible Pledged Cash Accounts shall be a deposit by the
U.S. Borrowers into the U.S. Eligible Pledged Cash Account and (b) with respect
to each deposit, the Borrower Agent shall have delivered to the Agent an updated
Borrowing Base Certificate reflecting the increase in the Canadian Borrowing
Base or the U.S. Borrowing Base, as applicable, attributable solely to the
increase in the Eligible Pledged Cash resulting from such deposit (and the
Canadian Borrowing Base or the U.S. Borrowing Base, as applicable, then in
effect shall, until the next redetermination thereof in accordance with this
Agreement, be determined on the basis of such Borrowing Base Certificate). The
Agent shall have exclusive control over withdrawals from any Eligible Pledged
Cash Account, provided that the Canadian Borrower and the U.S. Borrowers may
(and the Agent shall permit such Borrowers to), upon not less than five Business
Days’ prior written notice to the Agent by the Borrower Agent, withdraw Eligible
Pledged Cash from the applicable Eligible Pledged Cash Account if (i) no Default
or Event of Default exists immediately prior to such withdrawal or would exist
immediately after giving effect thereto, (ii) immediately after giving effect to
such withdrawal, the Canadian Availability or the U.S. Availability, as
applicable, shall not be less than zero and (iii) the Borrower Agent shall have
delivered to the Agent an updated Borrowing Base Certificate reflecting the
reduction in the Canadian Borrowing Base or the U.S. Borrowing Base, as
applicable, attributable solely to the reduction in the Eligible Pledged Cash
resulting from such withdrawal (and the Canadian Borrowing Base or the U.S.
Borrowing Base, as applicable, then in effect shall, until the next
redetermination thereof in accordance with this Agreement, be determined on the
basis of such Borrowing Base Certificate); provided further that (A) unless the
Agent shall have otherwise agreed in its discretion, a withdrawal by the
Borrowers may not be made more frequently than once in any calendar month and
(B) no Borrower may withdraw any Eligible Pledged Cash from an Eligible Pledged
Cash Account until after the date that the Parent and its Subsidiaries have a
Fixed Charge Coverage Ratio of at least 1.15 to 1.00 for two consecutive Fiscal
Quarters following the Fourth Amendment Effective Date for which financial
statements have been delivered in accordance with Section 10.1.6(a) or 10.1.6(b)
(such Fixed Charge Coverage Ratio to be determined on the basis of the six
(6) month period comprising such Fiscal Quarters instead of the period of twelve
(12) months referred to in the definition of such term) and a Financial Officer
of Parent shall have delivered a certificate certifying as to the foregoing and
containing a reasonably detailed calculation thereof. Each Eligible Pledged Cash
Account shall be a money market deposit



--------------------------------------------------------------------------------

account offered by Bank of America or any of its Affiliates and established by
Canadian Borrower or U.S. Borrowers, as applicable, in each case, at the
Borrowers’ sole risk and expense. Interest or profits, if any, on such deposit
shall accumulate in the applicable Eligible Pledged Cash Account and be part of
the Eligible Pledged Cash.

1.11 Amendment to Section 10.2.1. Clause (f) of Section 10.2.1 of the Loan
Agreement shall be amended and restated in its entirety to read as follows:

(f) Liens securing Debt permitted under Section 10.2.2(i) or other obligations
relating to the payment of insurance premiums (and, in the case of workers’
compensation insurance and liability insurance, deductibles required to be
deposited with the provider thereof); provided that such Liens do not extend to
any assets of the Parent or any of its Subsidiaries other than assets of the
type customarily subject to such Liens (including rights under the applicable
insurance policies and, in the case of workers’ compensation insurance and
liability insurance, cash and Cash Equivalents required to be deposited with the
provider thereof);

1.12 Amendments to Section 10.2.4. Clauses (c) and (g), respectively, of
Section 10.2.4 of the Loan Agreement shall be amended and restated in their
entirety to read as follows:

(c) Asset Dispositions (other than (1) the Bemis Disposition (disregarding the
proviso set forth in the definition of such term), (2) the Professional Services
Disposition (disregarding the proviso set forth in the definition of such term),
(3) dispositions of Equity Interests in Holdings or the Canadian Borrower, and
(4) dispositions of any Accounts (including unbilled Accounts) except as part of
a disposition of Equity Interests in a Person owning such Accounts or of a
business, division or substantially all assets of a Person) not otherwise
permitted under this Section 10.2.4; provided that (i) at the time of each such
Asset Disposition, no Default or Event of Default (including any Overadvance)
shall exist or would result from such Asset Disposition, (ii) in the case of any
such Asset Disposition, (A) the aggregate amount of cash received by the
Obligors as consideration therefor is not less than the net book value (less
associated liabilities) of the assets disposed in such Asset Disposition and
(B) the sales price for such Asset Disposition (together with the sales price
for any series of related Asset Dispositions) is less than $25,000,000, (iii) if
such Asset Disposition includes a disposition of any ABL Facility First Priority
Collateral (or, in the case of a disposition by the Canadian Subsidiaries,
assets that are of the same type as the ABL Facility First Priority Collateral),
the Net Proceeds of such Asset Disposition in an amount equal to the net book
value of such disposed ABL Facility First Priority Collateral (or, in the case
of a disposition by the Canadian Subsidiaries, such disposed assets) shall be
applied to repay, to the extent of the outstanding amount thereof, the U.S.
Revolving Loans or the Canadian Revolving Loans, as applicable (and, for the
avoidance of doubt, if the Loans are repaid in full, any such remaining Net
Proceeds may be used to prepay the Term Debt in accordance with the requirements
of Section 10.2.14(f)(i) – (iii)), (iv) to the extent required



--------------------------------------------------------------------------------

thereby, the Net Proceeds of such Asset Disposition constituting Term Loan
Priority Collateral are applied in accordance with the Term Loan Credit
Agreement and (v) the Borrower Agent shall have delivered with respect thereto
an updated Borrowing Base Certificate required under Section 8.1;

(g) the Bemis Disposition and the Professional Services Disposition; provided
that (i) at the time of each such Asset Disposition, no Default or Event of
Default (including any Overadvance) shall exist or would result from such Asset
Disposition, (ii) (A) the aggregate amount of cash received by the Obligors as
consideration for the Bemis Disposition is not less than the net book value
(less the associated liabilities) of the assets disposed in the Bemis
Disposition and (B) the aggregate amount of cash received by the Obligors as
consideration for the Professional Services Disposition is not less than the net
book value (less associated liabilities) of the assets disposed in the
Professional Services Disposition, (iii) if the Bemis Disposition or the
Professional Services Disposition, as applicable, includes a disposition of any
ABL Facility First Priority Collateral (or, in the case of a disposition by the
Canadian Subsidiaries, assets that are of the same type as the ABL Facility
First Priority Collateral), the Net Proceeds of the Bemis Disposition or the
Professional Services Disposition, as applicable, in an amount equal to the net
book value of such disposed ABL Facility First Priority Collateral (or, in the
case of any disposition by the Canadian Subsidiaries, such disposed assets)
shall be applied to repay, to the extent of the outstanding amount thereof, the
U.S. Revolving Loans or the Canadian Revolving Loans, as applicable (and, for
the avoidance of doubt, if the Loans are prepaid in full, any such remaining Net
Proceeds may be used to prepay the Term Debt in accordance with the requirements
of Section 10.2.14(f)(i) – (iii) or 10.2.14(g)), (iv) subject to clause
(iii) above, the Net Proceeds of the Bemis Disposition and the Professional
Services Disposition shall be used by the Parent and its Subsidiaries solely for
(A) working capital or other general corporate purposes in the Ordinary Course
of Business (including as Eligible Pledged Cash and as cash collateral to
support obligations of the Parent and its Subsidiaries in respect of letters of
credit, surety bonds, performance bonds and similar obligations), in each case,
excluding any Investments (other than intercompany loans and advances),
Acquisitions and Restricted Payments, whether or not otherwise permitted
hereunder, (B) repayment or prepayment of Loans (including as required under
clause (iii) above) or other Obligations and (C) payments and distributions in
respect of Term Debt to the extent permitted by Section 10.2.14(f)(i) – (iii) or
10.2.14(g), (v) the U.S. Borrowers shall deposit the Net Proceeds from the Bemis
Disposition and the Professional Services Disposition into the U.S. Eligible
Pledged Cash Account within one Business Day following receipt of any portion
thereof, provided that this clause (v) shall cease to apply after the aggregate
amount so deposited is at least $25,000,000, and (vi) the Borrower Agent shall
have delivered with respect thereto an updated Borrowing Base Certificate
required under Section 8.1.

1.13 Amendments to Section 10.2.14. Section 10.2.14 of the Loan Agreement shall
be amended by (a) deleting “and” at the end of clause (e) thereof, (b) amending
and restating in its entirety clause (f) thereof to read as set forth below and
(c) adding a new clause (g) at the end thereof, which shall read in full as
follows:



--------------------------------------------------------------------------------

(f) other payments and distributions in respect of Debt (including the Term
Debt); provided that (i) Excess Availability exceeds the greater of 20% of the
Commitments and $20,000,000, (ii) the Parent and its Subsidiaries have an
Adjusted Fixed Charge Coverage Ratio of at least 1.15 to 1.00 and (iii) no
Default or Event of Default has occurred which is continuing, in each case both
before and after giving effect to such payment or distribution; provided,
further, that (A) mandatory prepayments of the Term Debt made as a result and to
the extent of the proceeds of any sale, transfer or other disposition of any
Term Loan Priority Collateral (or, in the case of any sale, transfer or other
disposition by the Canadian Subsidiaries, assets that are of the same type as
the Term Loan Priority Collateral), other than the Bemis Disposition and the
Professional Services Disposition, shall not be subject to the limitations set
forth in the immediately preceding proviso and (B) prior to making any payment
or distribution hereunder that is subject to the limitations of such clauses,
the Borrower Agent shall deliver to the Agent a certificate from a Financial
Officer of the Parent in form and substance reasonably satisfactory to the Agent
certifying compliance with clauses (f)(ii) and (f)(iii) above; and

(g) other payments and distributions in respect of the Term Debt made in
connection with the Bemis Disposition and/or the Professional Services
Disposition, provided that the aggregate principal amount of the Term Debt
prepaid or repaid in reliance on this clause (g), together with all fees and
premiums paid in respect of such prepayment or repayment, shall not exceed
(i) the aggregate amount of the Net Proceeds received by the Obligors in cash as
consideration for the Bemis Disposition and the Professional Services
Disposition less (ii) $43,000,000, provided further that such payment is made
within 3 Business Days following consummation of both the Bemis Disposition and
the Professional Services Disposition (whichever is later).

1.14 Replacement of Schedules 1.1(a) and 1.1(b). Schedules 1.1(a) and 1.1(b) to
the Loan Agreement shall be restated in their entirety to be in the form of
Schedules 1.1(a) and 1.1(b), respectively, to this Amendment.

Section 2. Amendment to the Intercreditor Agreement. Each Lender and Issuing
Bank hereby (a) authorizes and directs the Agent to execute and deliver an
amendment to the Intercreditor Agreement in the form of Exhibit A hereto, in
each case, on behalf of such Lender or Issuing Bank and without any further
consent, authorization or other action by such Lender or Issuing Bank, and
(b) agrees that, upon the execution and delivery thereof, such Lender or Issuing
Bank will be bound by the provisions of the Intercreditor Agreement, as so
amended, as if it were a signatory thereto and will take no actions contrary to
the provisions of the Intercreditor Agreement, as so amended.

Section 3. Amendment to Term Loan Credit Agreement. Each Lender hereby agrees
that on the Fourth Amendment Effective Date the Term Loan Credit Agreement shall
be amended as set



--------------------------------------------------------------------------------

forth on Exhibit B hereto and that, notwithstanding anything to the contrary in
the Loan Agreement or any other Loan Document, such amendment shall be permitted
under the Loan Agreement and the other Loan Documents.

Section 4. Conditions Precedent. Each of the amendments contained in Section 1
hereof and agreements set forth in Sections 2 and 3 hereof are subject to the
satisfaction of each of the following conditions precedent (the date on which
all such conditions are satisfied, the “Fourth Amendment Effective Date”):

4.1 Fourth Amendment. The Agent shall have received counterparts of this
Amendment executed on behalf of the Agent, each Obligor and each Lender.

4.2 Amendment Fee. The Agent shall have received an amendment fee for the
benefit of the Lenders in an amount for each Lender equal to 10.0 basis points
(0.10%) of the amount of such Lender’s Commitment as of the Fourth Amendment
Effective Date (determined after giving effect to this Amendment).

4.3 Consent of Term Loan Agent. The Borrowers shall have received the consent of
the Term Loan Agent to (a) the Borrowing Base amendments and (b) the amendments
to the limitations on prepayments of the Term Debt contemplated by this
Amendment.

Section 5. Representations and Warranties. To induce the Lenders and Agent to
enter into this Amendment, each Obligor hereby represents and warrants to
Lenders and Agent that, as of the Fourth Amendment Effective Date:

5.1 Loan Document Representations and Warranties. Each representation and
warranty of such Obligor contained in the Loan Agreement and the other Loan
Documents is true and correct in all material respects (except to the extent
that any such representation and warranty is qualified by materiality in which
case it is true and correct in all respects) on the date hereof (except for
representations and warranties that expressly relate to an earlier date in which
case such representations and warranties were true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality in which case it was true and correct in all respects)
as of such earlier date).

5.2 No Defaults. No Default or Event of Default has occurred and is continuing.

5.3 Power and Authority; No Contravention; Authorizations and Approvals. The
execution, delivery and performance by such Obligor of this Amendment (a) are
within such Obligor’s organizational powers, (b) have been duly authorized by
all necessary organizational action on the part of such Obligor, (c) require no
action by or in respect of, or filing with, any Governmental Authority except
actions by, and notices to or filings with, Governmental Authorities (including,
without limitation, the SEC) that may be required in the Ordinary Course of
Business from time to time or that may be required to comply with the express
requirements of the Loan Documents, (d) do not violate any provision of
Applicable Law in any material respect or contravene the terms of any Organic
Document or the Term Loan Documents and (e) do not contravene any provision of
any other indenture, instrument or agreement binding upon such Obligor except as
could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

5.4 Enforceable Obligations. This Amendment is a legal, valid and binding
obligation of such Obligor enforceable in accordance with its terms, except as
enforceability may be limited by any applicable Debtor Relief Laws or general
principles of equity.

Section 6. Miscellaneous.

6.1 Field Examination. Each Obligor shall, and shall cause each Subsidiary to,
in addition to any examinations permitted under Section 10.1.9 and 10.1.10 of
the Loan Agreement, permit the Agent or its designees to conduct an additional
field examination of the Parent’s and its Subsidiaries’ unbilled Accounts (and
the Agent agrees to commence (subject to the reasonable cooperation of the
Parent and its Subsidiaries) such field examination promptly following the date
of this Agreement). Neither the Agent nor any Lender shall have any duty to any
Obligor to share any results of any such field examinations with any Obligor.
The Obligors acknowledge that such field examination and any reports with
respect thereto are conducted for, and prepared by, the Agent for its and the
Lenders’ purposes, and the Obligors shall not be entitled to rely upon them. The
Borrowers agree to pay the Agent’s then standard charges for such field
examination activities, including the standard charges of the Agent’s or its
designees’ internal examination groups, as well as the charges of any third
party used for such purposes, and all out-of-pocket costs and expenses of the
foregoing Persons (which field examination and payment obligation shall not be
subject to or count towards the frequency limits set forth in Section 10.1.9 of
the Loan Agreement).

6.2 Reaffirmation of Loan Documents. All of the terms and provisions of the Loan
Agreement and the other Loan Documents shall, except as amended and modified
hereby, remain in full force and effect and are hereby ratified and affirmed by
the Obligors. The amendments contemplated hereby shall not limit or impair any
Liens securing the Obligations, which Liens are hereby ratified and affirmed by
the Obligors. This Amendment is a Loan Document.

6.3 Reaffirmation of Guaranty. Each Guarantor hereby ratifies and affirms its
guaranty obligations under Section 5.10 of the Loan Agreement and agrees that
such Guarantor continues to unconditionally and irrevocably guarantee the prompt
payment and performance of the Obligations or the Canadian Facility Obligations
thereunder, as applicable.

6.4 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

6.5 Legal Expenses. As provided in Section 3.4 of the Loan Agreement, Borrowers
hereby agree to pay on demand all reasonable fees and expenses of counsel to
Agent incurred by Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

6.6 Counterparts; Execution. This Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this Amendment until all Borrowers, all Guarantors, Lenders and Agent
have executed a counterpart. Facsimiles or other electronic transmissions (e.g.,
.pdf) shall be effective as originals.



--------------------------------------------------------------------------------

6.7 Entire Agreement. THIS AMENDMENT, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS BETWEEN
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

6.8 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

6.9 Governing Law. This Amendment shall be governed by the laws of the State of
New York, without giving effect to any conflict of law principles (but giving
effect to federal laws relating to national banks).

6.10 FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Fourth Amendment Effective Date, the Obligors and the Agent
shall treat (and the Lenders hereby authorize the Agent to treat) the Loan
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

6.11 Release. Each Obligor hereby remises, releases, acquits, satisfies and
forever discharges the Agent, the Lenders and their respective agents,
employees, officers, directors, predecessors, attorneys and all others acting or
purporting to act on behalf of or at the direction of the Agent or the Lenders
(“Releasees”), of and from any and all manner of actions, causes of action,
suits, damages, claims and demands, in each case, that as of the date hereof are
known or reasonably should be known to such Obligor, in law or in equity, which
such Obligor ever had, now has or, to the extent arising from or in connection
with any act, omission or state of facts taken or existing on or prior to the
date hereof, may have after the date hereof against the Releasees, for, upon or
by reason of any matter, cause or thing whatsoever through the date hereof (it
being understood that nothing in this sentence shall release or otherwise affect
the covenants of the Releasees under the Loan Agreement and the other Loan
Documents, in each case, after the Fourth Amendment Effective Date). Without
limiting the generality of the foregoing, each Obligor hereby waives and
affirmatively agrees not to allege or otherwise pursue any actions, causes of
action, suits, damages, claims and demands that it shall or may have as of the
date hereof against any Releasees in connection with the Loan Agreement or the
other Loan Documents, including, but not limited to, the rights to contest
(a) the right of the Agent and each Lender to exercise its rights and remedies
described in the Loan Agreement, (b) any provision of the Loan Agreement or the
other Loan Documents or (c) any conduct of the Agent, the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.

[Remainder of page intentionally left blank. Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers effective as of the date and
year first above written.

 

U.S. BORROWERS:

 

WILLBROS UNITED STATES HOLDINGS, INC., a Delaware corporation

BEMIS, LLC, a Vermont limited liability company

CHAPMAN CONSTRUCTION CO., L.P., a Texas limited partnership

CHAPMAN CONSTRUCTION MANAGEMENT CO., INC., a Texas corporation

CONSTRUCTION TANK SERVICES, LLC, a Delaware limited liability company

WILLBROS UTILITY T&D OF MASSACHUSETTS, LLC, a New York limited liability company

WILLBROS UTILITY T&D OF NEW YORK, LLC, a New York limited liability company

LINEAL INDUSTRIES, INC., a Pennsylvania corporation

WILLBROS WEST COAST SERVICES, INC., an Oklahoma corporation

TRAFFORD CORPORATION, a Pennsylvania corporation

WILLBROS CONSTRUCTION (U.S.), LLC, a Delaware limited liability company

WILLBROS DOWNSTREAM, LLC, an Oklahoma limited liability company

WILLBROS ENGINEERING CALIFORNIA (U.S.), INC., a Delaware Corporation

WILLBROS ENGINEERS (U.S.), LLC, a Delaware limited liability corporation

WILLBROS GOVERNMENT SERVICES (U.S.), LLC, a Delaware limited liability company

WILLBROS PROJECT SERVICES (U.S.), LLC, a Delaware limited liability company

WILLBROS T&D SERVICES, LLC, a Delaware limited liability company

By:   /s/ Richard W. Russler Name:   Richard W. Russler Title:   Treasurer of
each of the above listed entities

[Signature Page]

FOURTH AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

CANADIAN BORROWER:

 

WILLBROS CONSTRUCTION SERVICES (CANADA), L.P., an Alberta limited partnership,
by its General Partner, WILLBROS (CANADA) GP I LIMITED

By:   /s/ Richard W. Russler Name:   Richard W. Russler Title:   Treasurer

U.S. FACILITY GUARANTORS:

 

WILLBROS GROUP, INC., a Delaware corporation

WILLBROS MIDSTREAM SERVICES (U.S.), LLC, a Delaware limited liability company

WILLBROS UTILITY T&D HOLDINGS, LLC, a Delaware limited liability company

WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC, a Delaware limited liability
company

SKIBECK PIPELINE COMPANY, INC., a New York corporation

By:   /s/ Richard W. Russler Name:   Richard W. Russler Title:   Treasurer of
each of the above listed entities

[Signature Page]

FOURTH AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

CANADIAN FACILITY GUARANTORS

 

WILLBROS CANADA HOLDINGS ULC, a British Columbia unlimited liability company

WILLBROS (CANADA) GP I LIMITED, a British Columbia corporation

WILLBROS (CANADA) GP IV LIMITED, a British Columbia corporation

WILLBROS (CANADA) GP V LIMITED, a British Columbia corporation

0795781 B.C. LTD., a British Columbia corporation

P/L EQUIPMENT LP, an Alberta limited partnership, by its General Partner,
0795781 B.C. LTD.

WILLBROS FACILITIES & TANKS (CANADA) LP, an Alberta limited partnership, by its
General Partner, WILLBROS (CANADA) GP IV LIMITED

WILLBROS PSS MIDSTREAM (CANADA) LP, an Alberta limited partnership, by its
General Partner, WILLBROS (CANADA) GP V LIMITED

By:   /s/ Richard W. Russler Name:   Richard W. Russler Title:   Treasurer of
each of the above listed entities

[Signature Page]

FOURTH AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

AGENT AND LENDERS:

 

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender, U.S. Swingline Lender, and U.S. Issuing Bank

By:   /s/ Laura Parrish Name:   Laura Parrish Title:   Vice President

[Signature Page]

FOURTH AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender,
Canadian Swingline Lender and Canadian Issuing Bank By:   /s/ Sylwia Durkiewicz
Name:   Sylwia Durkiewicz Title:   Vice President

[Signature Page]

FOURTH AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE CORP., as a U.S. Lender By:   /s/ Lawrence J.
Cannariato Name:   Lawrence J. Cannariato Title:   Vice President

[Signature Page]

FOURTH AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:   /s/ Reza Sabahi
Name:   Reza Sabahi Title:   Duly Authorized Signer

[Signature Page]

FOURTH AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender By:   /s/
David G. Phillips Name:   David G. Phillips Title:   Senior Vice President

[Signature Page]

FOURTH AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a U.S. Lender and a Canadian Lender

By:   /s/ Janet R. Naifeh Name:   Janet R. Naifeh Title:   Senior Vice President

[Signature Page]

FOURTH AMENDMENT TO LOAN, SECURITY AND GUARANTY AGREEMENT

WILLBROS UNITED STATES HOLDINGS, INC., ET AL.



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

to

Loan, Security and Guaranty Agreement

CANADIAN REVOLVER COMMITMENTS

 

Canadian Lender

   Canadian Revolver Commitment

Bank of America, N.A. (acting through its Canada branch)

   $12,000,000.00

Wells Fargo Capital Finance Corporation Canada

   $  4,666,666.40

SunTrust Bank

   $  3,333,333.60   

 

Total

   $20,000,000.00   

 

 

Schedule 1.1(a)



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

to

Loan, Security and Guaranty Agreement

U.S. REVOLVER COMMITMENTS

 

U.S. Lender

   U.S. Revolver Commitment  

Bank of America, N.A.

   $ 25,600,000.00   

Capital One Leverage Finance Corp.

   $ 22,400,000.00   

Wells Fargo Bank, National Association

   $ 18,666,666.88   

SunTrust Bank

   $ 13,333,333.12      

 

 

 

Total

   $ 80,000,000.00      

 

 

 

 

Schedule 1.1(b)



--------------------------------------------------------------------------------

EXHIBIT A

FIRST AMENDMENT dated as of September 28, 2015 (this “Agreement”), to the
Intercreditor Agreement dated as of August 7, 2013 (as modified by the Notice of
Refinancing and Reaffirmation of Intercreditor Agreement dated as of
December 15, 2014, the “Intercreditor Agreement”), among Bank of America, N.A.,
as Agent for the ABL Secured Parties (in such capacity, the “ABL
Representative”), JPMorgan Chase Bank, as Administrative Agent for the Term Loan
Secured Parties (in such capacity, the “Term Loan Representative”), and the
Grantors party thereto.

WHEREAS, pursuant to the Fourth Amendment to Loan, Security and Guaranty
Agreement dated as of the date hereof (the “ABL Fourth Amendment”), (a) the
Existing ABL Agreement has been modified to, among other things, include
Eligible Pledged Cash (as defined in the Existing ABL Agreement) in the Canadian
Borrowing Base and the U.S. Borrowing Base (in each case, as defined in the
Existing ABL Agreement) and (b) the Lenders under the Existing ABL Agreement
have authorized the ABL Representative to enter into this Agreement.

WHEREAS, pursuant to the Second Amendment dated as of the date hereof to the
Term Loan Agreement (the “Term Second Amendment”), the Lenders under the Term
Loan Agreement have authorized the Term Loan Representative to enter into this
Agreement.

WHEREAS, the ABL Representative, the Term Loan Representative and the Grantors
desire to amend the Intercreditor Agreement as set forth below.

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including the recitals hereto) shall have the meanings assigned to them in the
Intercreditor Agreement.

SECTION 2. Amendments to the Intercreditor Agreement.

Section 1.2 of the Intercreditor Agreement is hereby amended as follows:

(i) Clauses (f) and (g) of the definition of “ABL Facility First Priority
Collateral” are hereby amended and restated in their entirety as follows:

“(f) (i) all Deposit Accounts constituting Eligible Pledged Cash Accounts
(including all cash, cash equivalents, financial assets, negotiable instruments
and other evidence of payment, and other funds on deposit therein or credited
thereto), provided that the aggregate amount of the cash, cash equivalents,
financial assets, negotiable instruments and other evidences of payment,
Investment Property and other funds or other property on deposit or held in or
credited to all the Eligible Pledged Cash Accounts does not exceed at any one
time the sum of (A) $43,000,000 (it being agreed that the provisions of
Section 4.1(d) shall not apply to this clause (A)), (B) the Proceeds of the ABL
Facility First Priority Collateral received by the Grantors and (C) interest and
other profits thereon, and (ii) all other Deposit Accounts (other than Deposit
Accounts that contain only the Proceeds of the Term Loan Priority Collateral)
with any bank or other financial institution (including all cash, cash
equivalents, financial assets, negotiable instruments and other

 

1



--------------------------------------------------------------------------------

evidence of payment, and other funds on deposit therein or credited thereto,
other than, in each case, to the extent constituting the identifiable Proceeds
of Term Loan Priority Collateral);”

“(g) (i) all Securities Accounts constituting Eligible Pledged Cash Accounts
(including all Investment Property and all funds or other property held therein
or credited thereto), provided that the aggregate amount of the cash, cash
equivalents, financial assets, negotiable instruments and other evidences of
payment, Investment Property and other funds or other property on deposit or
held in or credited to all the Eligible Pledged Cash Accounts does not exceed at
any one time the sum of (A) $43,000,000 (it being agreed that the provisions of
Section 4.1(d) shall not apply to this clause (A)), (B) the Proceeds of the ABL
Facility First Priority Collateral received by the Grantors and (C) interest and
other profits thereon, and (ii) all other Securities Accounts (other than
Securities Accounts that contain only the Proceeds of the Term Loan Priority
Collateral) with any securities intermediary (including any and all Investment
Property and all funds or other property held therein or credited thereto, other
than, in each case, to the extent constituting the identifiable Proceeds of Term
Loan Priority Collateral);”

(ii) Clauses (a) and (j) of the definition of “Term Loan Priority Collateral” is
hereby amended and restated in their entirety as follows:

“(a) Deposit Accounts, Securities Accounts and Commodity Accounts that contain
only proceeds of items (b) through (k) below, other than any Eligible Pledged
Cash Accounts expressly constituting ABL Facility First Priority Collateral
pursuant to clause (f) or (g) of the definition of such term;”

“(j) to the extent not otherwise included, all Proceeds (including, without
limitation, all insurance proceeds relating to the above and any identifiable
proceeds of items (a) through (k) of this definition contained in any Deposit
Accounts, Securities Accounts and Commodity Accounts that otherwise constitute
Term Loan Priority Collateral), Supporting Obligations and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing; and”

(iii) The following definitions are hereby added in the appropriate alphabetical
order:

“Eligible Pledged Cash Account” means each Deposit Account or Securities Account
established by any Grantor at Bank of America or one of its Affiliates, or any
other bank or other financial institution, provided that the cash, cash
equivalents, Investment Property or other funds on deposit or held therein or
credited thereto constitute a component of the “borrowing base” (however
denominated) under the ABL Agreement.

(b) Section 9.5(a) of the Intercreditor Agreement is hereby amended and restated
in its entirety as follows:

“(a) No amendment or modification of any of the provisions of this Agreement
shall be effective unless the same shall be in writing and signed by the ABL
Representative and the Term Loan Representative. Each Grantor agrees that this
Agreement may be amended or modified by the ABL Representative and the Term Loan
Representative without notice to, or the consent of, any Grantor, provided that
(i) no amendment or modification (A) to decrease the ABL Cap Amount or expand
the types of Capped ABL Obligations, or to decrease of the Term Cap Amount or
expand the types of Capped Term Obligations or (B) to the definition of Eligible
Pledged Cash Account (or any provision of the definitions of ABL Facility First
Priority Collateral or Term Loan Priority Collateral relating to Eligible
Pledged Cash Accounts) may, in

 

2



--------------------------------------------------------------------------------

either case, be made without the prior written consent of the Parent and (ii) no
Grantor shall be bound by any such amendment or modification that directly and
adversely affects the rights or duties of such Grantor in any material respect.”

SECTION 3. Effect of this Agreement. (iv) Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the ABL Representative
or the Term Loan Representative under the Intercreditor Agreement or any of the
ABL Documents or the Term Loan Documents, and shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Intercreditor Agreement or any of the ABL Documents
or the Term Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any party to the Intercreditor Agreement to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Intercreditor
Agreement in similar or different circumstances.

(b) On and after the date hereof, each reference in the Intercreditor Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import,
and each reference to the Intercreditor Agreement in any ABL Document or any
Term Loan Document, shall be deemed to be a reference to the Intercreditor
Agreement as amended hereby.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic imaging shall be as
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 5. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

SECTION 6. Heading. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

SECTION 7. Incorporation by Reference. The provisions of Sections 9.8 and 9.10
of the Intercreditor Agreement are hereby incorporated by reference, mutatis
mutandis, as if set forth in full herein.

[Signature pages follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as the ABL Representative for and on behalf of the ABL
Secured Parties,     by       Name:   Title:

 

4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as the Term Loan Representative for and on behalf of
the Term Loan Secured Parties,     by       Name:   Title:

 

5



--------------------------------------------------------------------------------

WILLBROS GROUP, INC.

WILLBROS UNITED STATES HOLDINGS, INC.

WILLBROS GOVERNMENT SERVICES (U.S.), LLC

WILLBROS CONSTRUCTION (U.S.), LLC

WILLBROS ENGINEERS (U.S.), LLC

WILLBROS ENGINEERING CALIFORNIA (U.S.), INC.

WILLBROS MIDSTREAM SERVICES (U.S.), LLC

WILLBROS PROJECT SERVICES (U.S.), LLC

WILLBROS DOWNSTREAM, LLC

WILLBROS WEST COAST SERVICES, INC.

CONSTRUCTION TANK SERVICES LLC

WILLBROS UTILITY T&D HOLDINGS, LLC

WILLBROS T&D SERVICES, LLC

CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.

CHAPMAN CONSTRUCTION CO., L.P.

WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC

BEMIS, LLC

WILLBROS UTILITY T&D OF MASSACHUSETTS, LLC

WILLBROS UTILITY T&D OF NEW YORK, LLC

LINEAL INDUSTRIES, INC.

SKIBECK PIPELINE COMPANY, INC.

TRAFFORD CORPORATION

by:     Name:   Title:  

 

6



--------------------------------------------------------------------------------

EXHIBIT B

[Second Amendment to Credit Agreement is attached as Exhibit 10.1 to this Form
8-K.]